Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8 & 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagani (U.S. 2011/0050267 A1).  

Regarding claim 1, Pagani discloses a circuit probe 135 (see par. 0029) and some of these probes form a shield (see par. 0040-0044, see also Figs. 3 and 5); a shielding probe 105 of Fig. 1 or 205 (205 of Fig. 14, par. 0068) which also including probes 135 having: 
310; a conductive probe ring 605 on the base 130 (see par. 0057 and Fig. 8, wherein shielding probe 205, wherein the ring formed by the connection line 605 may be possibly provided with one or more interruptions for the purpose of avoiding the formation of a closed path capable of causing the passage of a current); and a shielding cage via array of shielding probes 205 attached to the conductive probe ring 605 probe ring 605 (the shielding cage is obtained by means of an array of shielding probes 205 arranged on the substrate 130 in such a way that each shielding probe 205 belonging to such array is positioned in correspondence to the scribe line 150 which divides the two adjacent dies 102 when the wafer 110 is brought in contact with the probe card 105 during the test); the shielding cage configured to be positioned to contain in the interior of the shielding cage (the interior of shielding cage are the area inside the above mentioned cage, wherein shield the probes 135 adapted to enter in communication with the contact pads 137 of a die 102 from the electromagnetic fields irradiated by probes 135 adapted to enter in communication with the contact pads 137 of one or more of the dies 102 adjacent to such die 102 in the wafer 110, during the testing each side of such die 102 is surrounded by a respective array of shielding probes 205, as illustrated in FIG. 3) at least one integrated circuit 102 formed on a wafer 110 (the dies 102 adjacent to such die 102 in the wafer 110, during the testing each side of such die 102 is surrounded by a respective array of shielding probes 205, as illustrated in FIG. 3 123); wherein the shielding cage provides electromagnetic shielding of the at least one integrated circuit 102 during testing of the at least one integrated circuit 102 (see par. 0036, 0040 & 0063, wherein the electromagnetic shielding structures obtainable by means of the shielding probes 205 previously described may not allow reducing the crosstalk phenomenon among probes 135 crossed by RF test signals destined to enter in communication relationship with contact pads 137 belonging to the same die 102). 

    PNG
    media_image1.png
    494
    506
    media_image1.png
    Greyscale

As to claim 2, Pagani discloses wherein the shielding cage via array of shielding probes 205 attached to the conductive probe ring 605 probe ring 605 (the shielding cage is obtained by means of an array of shielding probes 205 arranged on the substrate 130 in such a way that each shielding probe 205 belonging to such array is positioned in correspondence to the scribe line 150 which divides the two adjacent dies 102 when the wafer 110 is brought in contact with the probe card 105 during the test) comprises a plurality of conductive elements 135, each conductive element via probes 135 & 205 having a first end and a see Fig. 3, probes 135 & 205 having top and bottom ends), the first ends via top end of the plurality of conductive elements 205 & 135 spaced part and connected to the conductive probe ring 605 (see par. 0065 FIG. 13, each probe 135 adapted to be crossed by RF test signals may be surrounded by a connection line 605 connected to shielding contact pads 505; similarly to what has been previously described regarding the whole shielding of a die 102).

As to claim 5, Pagani discloses wherein the shielding cage including inner portion (the interior of shielding cage are the area inside the above mentioned cage, wherein shield the probes 135 adapted to enter in communication with the contact pads 137 of a die 102 from the electromagnetic fields irradiated by probes 135 adapted to enter in communication with the contact pads 137 of one or more of the dies 102 adjacent to such die 102 in the wafer 110, during the testing each side of such die 102 is surrounded by a respective array of shielding probes 205, as illustrated in FIG. 3) comprises a plurality of conductive shield walls via shielding probes 205 surrounding next to each other to create a shielding wall, each conductive shield wall 205 having a first side attached to the conductive probe ring and a second side opposite the first side (see par. 0065 FIG. 13, each shielding probe 205 adapted to be crossed by RF test signals may be surrounded by a connection line 605 connected to shielding contact pads 505; similarly to what has been previously described regarding the whole shielding of a die 102).

As to claim 6, Pagani discloses wherein the shielding cage comprises four conductive shield walls via shield member 205 is a shape of a square has four edges as seen in Fig. 3 (see Fig. 3, wherein shielding probes 205 surrounding a square with four walls/edges).

As to claim 7, Pagani discloses in Fig. 6 wherein the shielding cage comprises: a conductive perimeter ring via conductive scribe line 150 (see par. 0042); and a plurality of conductive elements via probes 205 including wafer 110 extending between the conductive perimeter ring 150 and the conductive probe ring 605 (see Fig. 4, wherein the shielding probes 205 are arranged on the substrate 130 of the probe card 105 in such a way to surround only a subset of the die 102 of the wafer 110 at the same time. This embodiment implies a reduction of the test's degree of parallelism (the die 102 are not tested all at the same time) but allows to simplify the structure of the probe card 105, providing for a lower number of shielding probes 205).

As to claim 8, Pagani discloses where each of the plurality of conductive elements via probes 135 & 205 has a circular cross-section (see Fig. 5 par. 0039). 

As to claim 10, Pagani discloses in pars. 0038 & 0051 wherein the conductive probe ring 129 is coupled to a ground voltage reference node configured to receive a ground reference voltage (see Fir. 2 & 0038 wherein shielding probes 205 with a direct voltage such as the ground voltage or ground potential).

As to claim 11, Pagani discloses further comprising a tester probe 135 positioned in the interior of the shielding probe 205 (see Fig. 3).

Regarding claim 12, Pagani discloses a circuit probe 135 (see par. 0029) and some of these probes form a shield (see par. 0040-0044, see also Figs. 3 and 5) comprising a shielding probe 105 of Fig. 1 or 205 (205 of Fig. 14, par. 0068) including a plurality of spaced apart conductive elements probes 135, 137 & 205, the shielding probe having an interior defined in part by the plurality of space apart conductive elements (see par. 0057 and Fig. 8, wherein shielding probe 205, wherein the ring formed by the connection line 605 may be possibly provided with one or more interruptions for the purpose of avoiding the formation of a closed path capable of causing the passage of a current) and the plurality of spaced apart conductive elements 135, 137 & 205 configured to form a plurality of waveguides the provide electromagnetic shielding of electromagnetic waves external to the shielding probe 205 (see par. 0036, 0040 & 0063, wherein the electromagnetic shielding structures obtainable by means of the shielding probes 205 previously described may not allow reducing the crosstalk phenomenon among probes 135 crossed by RF test signals destined to enter in communication relationship with contact pads 137 belonging to the same die 102); and a tester probe 135 or 137 in the interior of the shielding probe 205 (as seen in Fig. 3).
As to claim 13, Pagani discloses wherein each of the plurality of spaced apart conductive elements 135, 137 & 205 comprises a cylinder-shaped rod (see Figs. 3 & 7 wherein each probe pin 135 or 205 have cylinder rod or probe like).
As to claim 14, Pagani discloses wherein each of the plurality of spaced apart conductive elements 135, 137 & 205 has a width (as seen in Fig. 14), and the plurality of spaced apart conductive elements 135, 137 & 205 are spaced apart a height, the width and height having values to form a rectangular waveguide having a desired cutoff frequency (see Figs. 12-14, wherein 135, 137 & 205 form rectangular shape).
As to claim 15, Pagani discloses wherein the shielding probe further comprises a plurality of conductive shield walls via shield member 205 is a shape of a square has four edges as seen in Fig. 3 (see Fig. 3, wherein shielding probes 205 surrounding a square with four walls/edges).
Regarding claim 16, Pagani discloses a method of testing an integrated circuit 102 on a wafer 100 (the dies 102 adjacent to such die 102 in the wafer 110, during the testing each side of such die 102 is surrounded by a respective array of shielding probes 205, as illustrated in FIG. 3 123), the method comprising: 
positioning a shielding cage via array of shielding probes 205 attached to the conductive probe ring 605 (the shielding cage is obtained by means of an array of shielding probes 205 arranged on the substrate 130 in such a way that each shielding probe 205 belonging to such array is positioned in correspondence to the scribe line 150 which divides the two adjacent dies 102 when the wafer 110 is brought in contact with the probe card 105 during the test) over the integrated circuit 102 formed on a wafer 110 (see The probe card 305 is coupled to a semiconductor wafer (not shown) to be placed on the upper surface 307 of a wafer chuck 308. 14 FIG. 4 further shows supporting poles 313 for fixing the interface ring 131 to the cylinder 123); the shielding cage having an interior (see Figs . 3-4 the shielding cage configured to be positioned to contain in the interior of the shielding cage which the interior of shielding cage are the area inside the above mentioned cage, wherein shield the probes 135 adapted to enter in communication with the contact pads 137 of a die 102 from the electromagnetic fields irradiated by probes 135 adapted to enter in communication with the contact pads 137 of one or more of the dies 102 adjacent to such die 102 in the wafer 110, during the testing each side of such die 102 is surrounded by a respective array of shielding probes 205, as illustrated in FIG. 3) at least one integrated circuit 102 formed on a wafer 110 (the dies 102 adjacent to such die 102 in the wafer 110, during the testing each side of such die 102 is surrounded by a respective array of shielding probes 205, as illustrated in FIG. 3) and 
applying, through test contacts via contact pads 137 of a tester probe 135 in the interior of the shielding cage, electrical test signals (see par. 0033) to and receiving electrical test signals from the integrated circuit to thereby test the integrated circuit 102 (see pars. 0033-0035,  wherein the probes 135 are arranged on the substrate 130 in such a way each one of them is adapted to establish a communication relationship with a respective pad 137 of a die 102 of the wafer 110 to be tested. In this way, the probe card 105 is capable of providing the test signals generated by the tester to the circuits integrated in the dies 102, and the tester is capable of receiving corresponding signals generated by the circuits integrated in the dies 102 in response to such test signals).

As to claim 17, Pagani discloses wherein positioning the shielding cage via array of shielding probes 205 attached to the conductive probe ring 605 (the shielding cage is obtained by means of an array of shielding probes 205 arranged on the substrate 130 in such a way that each shielding probe 205 belonging to such array is positioned in correspondence to the scribe line 150 which divides the two adjacent dies 102 when the wafer 110 is brought in contact with the probe card 105 during the test) to contact a surface of the wafer 110 via contact pads 137 surround the integrated circuit 102 (the dies 102 adjacent to such die 102 in the wafer 110, during the testing each side of such die 102 is surrounded by a respective array of shielding probes 205, as illustrated in FIG. 3).
As to claim 18, Pagani discloses wherein positioning the shielding cage via array of shielding probes 205 attached to the conductive probe ring 605 (the shielding cage is obtained by means of an array of shielding probes 205 arranged on the substrate 130 in such a way that each shielding probe 205 belonging to such array is positioned in correspondence to the scribe line 150 which divides the two adjacent dies 102 when the wafer 110 is brought in contact with the probe card 105 during the test) comprises positioning the shielding cage at a distance over and not in contact with a surface of the wafer 110 surrounding the integrated circuit 102 (as seen in Fig. 14, wherein the example of wafer and shielding case are distance not contact with each other which in the state of before of the test started).

As to claim 19, Pagani discloses wherein the wafer 110 includes a plurality of integrated circuits 102, and wherein positioning the shielding cage via array of shielding probes 205 attached to the conductive probe ring 605 (the shielding cage is obtained by means of an array of shielding probes 205 arranged on the substrate 130 in such a way that each shielding probe 205 belonging to such array is positioned in correspondence to the scribe line 150 which divides the two adjacent dies 102 when the wafer 110 is brought in contact with the probe card 105 during the test) further comprises positioning the shielding cage around the plurality of integrated circuits 102 (see Figs . 3-4 the shielding cage configured to be positioned to contain in the interior of the shielding cage which the interior of shielding cage are the area inside the above mentioned cage, wherein shield the probes 135 adapted to enter in communication with the contact pads 137 of a die 102 from the electromagnetic fields irradiated by probes 135 adapted to enter in communication with the contact pads 137 of one or more of the dies 102 adjacent to such die 102 in the wafer 110, during the testing each side of such die 102 is surrounded by a respective array of shielding probes 205, as illustrated in FIG. 3).
As to claim 20, Pagani discloses wherein the wafer 110 includes an edge near the end tip surface 210 as seen in Figs. 1011 and wherein positioning the shielding cage via array of shielding probes 205 attached to the conductive probe ring 605 (the shielding cage is obtained by means of an array of shielding probes 205 arranged on the substrate 130 in such a way that each shielding probe 205 belonging to such array is positioned in correspondence to the scribe line 150 which divides the two adjacent dies 102 when the wafer 110 is brought in contact with the probe card 105 during the test) further 110 (see Figs. 7 & 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagani (U.S. 2011/0050267 A1) in view of Hollman et al. (U.S. 2002/0075027 A1).

As to claim 3, Pagani fails to disclose where each of the plurality of conductive elements 135 & 205 has a non-circular cross-section.  
In related art, US 2002/0075027 to Hollman et al. discloses probes system as seen in Figs. 1-4 has non-circular cross-section conductive elements (see par. 0073, wherein Hollman discloses in Fig. 3 a chuck having a circular cross-section, chucks and the associated insulator and conductive elements of other geometrics, e.g., square, rectangular, oval, etc., may be constructed in accordance with the invention). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive elements taught by Pagani to have non-circular cross section as taught by Lee et al. as being not more than predictable use of prior art elements according to established functions. One would be see Hollman’s Pars. 0073 & 0132).
As to claim 4, Pagani discloses wherein each second end of the plurality of the conductive elements via probes 135 & 205 is pointed (see Figs. 2 & 7, wherein probe pins 135 or probe 205 in are pointed).
As to claim 9, Pagani discloses in Figs. 5-6, conductive perimeter ring 505 and the conductive probe ring 137; and a second conductive shield element as seen in Fig. 5 wherein the outer wall of 505 extending between the conductive perimeter ring 137 and the conductive probe ring 205 (Fig. 6 shows that connection line 605 is further linked to a contact pad 137 within the die 102 (through a link that is considered to be part of such connection line 605, and identified in FIG. 6 with a dotted line) adapted to be contacted during the testing by a probe 135 that provides a constant (such as the ground potential) or a slowly variable potential. In this way, such potential may propagate along the connection line 605, and bias all the shielding probes 205 which are in contact with the shielding contact pads 505 linked to such connection line 605. As a consequence, it is not required to bias the shielding probes 205 with the tester through the probe card 105. The shielding probes 205 may thus be left floating from the electrical point of view in the probe card 105). 
see par. 0078, wherein Hollman discloses in Fig. 3 the vertical sidewall of conductive element 6 may extend further upward than shown in FIG. 3 toward the test surface because the guard conductor 3 reduces the capacitive effects between the test surface and the side wall of element 6 and the side wall portion of the third conductive element 6 terminates vertically at a location below the insulator element 4, and also below the first conductive element 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive shield elements taught by Pagani to include conductive shield walls as taught by Hollman et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to provide a better shielding through the waveguides formed by the conductive elements (see Hollman’s Pars. 0078, 0083 & 0105).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone 

Examiner: 	/Trung Nguyen/-Art 2866
		December 20, 2021.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858